Title: To Benjamin Franklin from Richard Bache, 6 November 1768
From: Bache, Richard
To: Franklin, Benjamin


Honored Sir
Philada. 6th Novr. 1768.
I did myself the Pleasure of writing you the other day by Sparks. I do not know that you will thank me for adding to the Number of your Correspondents, but the Sense I have of my Duty, prompts me to pay this Respect to you.
I forgot to acquaint you in my last, that Mr. Bayard of Newyork, sent to me two Exemplifications of his Majesties Commission, appointing you with Mr. Allen and several others, Commissioners to settle the Line between Newyork and New Jersey. I served Mr. Allen with one, the other waits for you here; The Notice of the time for your Meeting, is in July next when I hope you will be here.
I purpose making another Trip to Jamaica this Winter, as I find some of my Friends here expect it, this and some other good Reasons have determined me; I should be happy in being honored with a Line from you whilst there, My stay there I hope will not be much, if any, longer than before, I shall endeavour to make it as short as I possibly can, consistent with my Interest. Sally joins me in Duty to you. I am Honored sir Your Affectionate Son
Richd. Bache
